Citation Nr: 1202064	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-39 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for neuralgia of circumflex nerve (chest wall pain), on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to an initial rating in excess of 20 percent for fibromyalgia, to include on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran had active service from July 1989 to July 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions.

In March 2005, the RO, among other things, granted service connection for chest wall pain (as due to undiagnosed illness), and assigned an initial, noncompensable rating, effective February 24, 1999.  The Veteran filed a notice of disagreement (NOD) with the assigned rating in March 2005, and the RO issued a statement of the case (SOC) continuing the noncompensable rating in November 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2005.


In January 2006, the RO granted service connection for fibromyalgia (claimed as pain in the neck and throat and by muscle/joint pain), as due to undiagnosed illness, and assigned a 20 percent rating, effective March 1, 2002.  

In April 2006, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.  [Parenthetically, the  Board notes that, on his VA Form 9, the Veteran checked the box indicating that he desired a hearing before a Veterans Law Judge of the Board at the RO (Travel Board hearing).  However, in the attached VA Form 21-40, the Veteran clarified, in a space next to the statement, "I request a local hearing with a VA Regional Office Decision Review Officer,"  on these facts, there is no outstanding request for a Board hearing.]

As reflected in a June 2006 rating decision and supplemental SOC (SSOC), the RO recharacterized the chest wall pain disability at issue as neuralgia of circumflex nerve (chest wall pain), as reflected on the title page, and assigned an initial  10 percent rating for this disability, effective February 24, 1999.

As the claim pertaining to chest wall pain involves a request for a higher initial rating following the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, although, during the pendency of this appeal, the RO assigned a higher initial rating for the Veteran's neuralgia of the circumflex nerve, as a higher rating for this disability is assignable, and the Veteran is presumed to seek the maximum available benefit, the matter of an initial rating in excess of 10 percent for neuralgia of circumflex nerve (chest wall pain), remained for appellate consideration.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2008, the Board denied a schedular rating in excess of 10 percent for neuralgia of circumflex nerve (chest wall pain), but remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the matter of higher extra-schedular rating for that disability and for consideration of that matter, in the first instance.  After accomplishing the further action, the AMC denied the claim (as reflected in a May 2011 supplemental SOC (SSOC)) and returned this matter to the Board for appellate consideration.

The Board's decision on the claim for an initial, extra-schedular  rating in excess of 10 percent for neuralgia of circumflex nerve (chest wall pain) is set forth below.  The claim for an initial rating in excess of 20 percent for fibromyalgia (to include on an extra-schedular basis) is addressed in the remand following the order; this matter is, again, being remanded to RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  At no point since the February 24, 1999 effective date of the award of service connection has the Veteran's neuralgia of circumflex nerve (chest wall ) been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for neuralgia of circumflex nerve (chest wall pain), on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with, information pertaining to the assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2004 pre-rating letter, the RO provided the Veteran notice of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA in connection with what was then a claim for service connection.  

After the RO's award of service connection, the award of service connection, the Veteran's disagreement with the initial rating assigned, and the Board's decision on the schedular claim, April 2008 and July 2009 letters provided notice of what information and evidence was needed to substantiate a claim for higher rating for neuralgia of circumflex nerve (chest wall pain) on an extra-schedular basis, as well as provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the April 2008 and July 2009 letters, and opportunity for the Veteran to respond, the May 2011 SSOC reflects the RO's adjudication of the matter of a higher rating on an extra-schedular basis.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the reports of multiple VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, as well as the transcripts of Veteran's DRO hearing.  The Board also finds that no additional RO action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

As was noted above, in a February 2008 decision, the Board denied a schedular rating in excess of 10 percent for neuralgia of circumflex nerve (chest wall pain).  Hence, the matter remaining on appeal is limited to consideration of whether any higher rating, on an extra-schedular basis, is warranted.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2011). In exceptional cases, where the ratings provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to service-connected disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular rating requires a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1).

The Board has considered the evidence of record in light of the above, but finds that there has been no showing that, at any point since the February 24, 1999 effective date of the award  of service connection, the Veteran's neuralgia of circumflex nerve (chest wall pain) has reflected so exceptional or unusual a disability picture as to warrant the assignment of higher rating on an extra-schedular basis.  See 38 C.F.R.§ 3.321(b)(1) (cited and discussed in the May 2011 SSOC).

A September 2000 report of VA examination reflects that the Veteran had been hospitalized two years ago for chest and stomach pains.  The Veteran reported that he had lost one or two work days per month due to stomach pain, chest pain or headaches.   A July 2001 report of hospital stay reflects that the Veteran's admitting diagnoses were chest pain (rule out myocardial infarction), elevated total creatine kinase level, possible Gulf War Syndrome (per history) and depression.  Discharged diagnoses were chest pain, ruled out myocardial infarction; elevated creatine kinase level, resolved; possible Gulf War Syndrome, recommend further neurological consultation; depression, stable; history of atrial fibrillation, stable; dyslipidemia; low high-density lipoprotein; and, hypertriglyceridemia.    The physician reported that the Veteran was given a work excuse for returning to work on August 1, 2001.  

A June 2003 report of VA examination reflects that the Veteran had one episode of chest wall pain in service and continued complaints of chest wall pain since service.  During the April 2006 RO hearing, the Veteran noted his prior emergency room visits and hospitalizations due to his chest wall pain, and stated that this disability had "take[n] its toll on me as far as work."  A May 2006 report of VA examination reflects the Veteran's complaints of intermittent chest wall pain with periods of remission.  He reported that he had been hospitalized in 1997 and 2001 for complaints of chest wall pain.  Multiple cardiac workups and one heart catheterization were normal and a cardiac component was ruled out.  The examiner indicated that the Veteran's chest wall pain disability had a significant effect on the Veteran's occupational activities, due to weakness or fatigue, upper extremity decreased strength, and lower extremity pain and resulted in increased absenteeism.  The examiner also noted the moderate effects that the disability had on the Veteran's daily activities of chores, shopping, exercise, sports, recreation, and traveling.  

In a statement received in December 2006, the Veteran's co-worker reported that over a period of six years, the Veteran had been absent from work on several occasions; in the past year, there had been an increase in the number of days the Veteran had been absent from work.  The co-worker reported that the Veteran constantly complained about arthritis type symptoms, hurting joints, aching muscles and muscle spasms.

A December 2006 earnings and leave summary reflects that, year to date, the Veteran had used 176 hours of annual leave and 99 hours of sick leave.  An Audit for leave year 2009 reflects that the Veteran used 63.5 hours of annual leave and 136.5 hours of sick leave.  

Private and VA outpatient treatment records dated through April 2011 reflect the Veteran's frequent treatment for various disorders, including complaints of chest wall pain.  In a June 2010 VA examination for chronic fatigue syndrome, the Veteran reported that he was employed full-time in the Federal Bureau of Prisons as a material handler.  He reported that in the past year he had lost 5 weeks time from work; 2 weeks were lost due to hospitalization for gall bladder problems; 4 days were lost due to chronic fatigue; and, the rest of the time was lost due to "general illness."  

In this case, it appears that the schedular criteria are adequate to rate the Veteran's neuralgia of circumflex nerve (chest wall pain).  under consideration, as the disability has not been shown to involve symptoms not contemplated in the assigned rating.   Even if so, however, persuasive evidence simply does not support a finding that the disability has "markedly" interfered with his employment or resulted in repeated hospitalizations.

The evidence demonstrates that the Veteran's industrial capacity has been impaired, to some degree, as a result of his service-connected neuralgia of circumflex nerve (chest wall pain).  However, the Board has found that there is no objective showing that his disability has impacted his employability to an extent greater than what is already contemplated in the assigned 10 percent rating.  The record reflects that the Veteran is currently working, and has maintained employment throughout the relevant time frame.  There is no evidence that the disability adversely 

Moreover, as documented by the examiner in the June 2010 report of VA examination for chronic fatigue syndrome, the Board also notes that the Veteran's ability to work has been further complicated by his gall bladder problems, chronic fatigue syndrome and other "general illnesses."  The Veteran's gall bladder problems, chronic fatigue syndrome and other "general illnesses," however, are not currently issues before the Board.  In this case, there simply is no objective evidence to support a finding that the Veteran's neuralgia of circumflex nerve (chest wall pain), alone, has produced marked interference with employment.  To the extent that the Veteran may have had to take time off from work due to his neuralgia of circumflex nerve (chest wall pain), the Board notes that his current 10 percent rating adequately compensates him for such time loss.

The Board further notes that that the evidence does not establish frequent hospitalization for the service-connected neuralgia of circumflex nerve (chest wall pain).  The Board is aware that during the relevant time frame the Veteran was hospitalized for 4 days in July 2001 with complaints of chest pain; however, the Board finds that a single hospitalization does not amount to frequent hospitalizations.  There also is no showing that the neuralgia of circumflex nerve (chest wall pain) has otherwise rendered the application of the regular schedular standards impractical.

Therefore, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board must conclude that disability rating in excess of 10 percent for neuralgia of circumflex nerve (chest wall pain), on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the matter of assignment of a higher rating on an extra-schedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

  
ORDER

An initial rating in excess of 10 percent for neuralgia of circumflex nerve (chest wall pain), on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.



REMAND

Unfortunately the Board finds that further RO action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the prior remand, the Board pointed out that, in January 2006, the RO granted service connection and assigned an initial 20 percent rating for fibromyalgia (claimed as pain in the neck and throat and by muscle /joint pain due to undiagnosed illness), effective March 1, 2002.  In a September 2006 letter to the RO, the Veteran wrote that his fibromyalgia had increased in severity.  The Board found that document-filed within one year of notification of the June 2006 rating decision-constituted a valid NOD as to the initial 20 percent rating assigned for fibromyalgia.  See 38 C.F.R. §§ 20.201, 20.302(a).  However, the RO had yet to issue a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the matter was remanded to the RO for the issuance of a SOC.  Id.  Given the Veteran's reference in his September 2006 NOD to the impact of this disability on his employment, the Board instructed that the RO's SOC should include consideration of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.  The Board emphasized that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  The claims file does not reflect that the requested action has been accomplished; hence, further remand of this matter is required. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran a SOC on the matter of an initial rating in excess of 20 percent for fibromyalgia, to include on an extra-schedular basis, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal (consisting of a timely NOD, and, after issuance of an SOC, a timely substantive appeal) must be perfected as regards the claim for an initial rating in excess of 20 percent for fibromyalgia-within 60 days of the issuance of the SOC.

The RO should not return the claims file to the Board until after the Veteran perfects an appeal as to the issues identified in paragraph 1 above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


